J-A10003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RYAN MICHAEL ADAMS                       :
                                          :
                    Appellant             :   No. 1229 MDA 2021

      Appeal from the Judgment of Sentence Entered August 24, 2021
               In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-CR-0004422-2020


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY PANELLA, P.J.:              FILED: JUNE 10, 2022

      Ryan Michael Adams brings this direct appeal following his convictions

of simple assault and harassment related to a brawl he had with his wife,

Laura Heydt (“Complainant”), on a Saturday morning at their marital

residence in front of their minor children. Upon review, we affirm.

      Adams and Complainant were married and separated. Adams remained

in the martial residence, and Complainant moved out. The two had a custody

order relating to their two children, which gave Complainant custody of the

children from 9 a.m. on Saturday until 6:00 p.m. on Sunday, on alternate

weekends. In addition, Complainant possessed a court order permitting her

access to the marital residence between 9:00 a.m. and 9:00 p.m., provided

she affords Adams with at least two hours of notice of her arrival.
J-A10003-22


      On Friday, September 6, 2019, Complainant texted Adams to inform

him that the following day she would be collecting some items from the marital

residence as well as picking up the children. When Complainant arrived at the

house in the morning of Saturday, September 7, 2019, Adams did not answer

the front door despite Complainant’s repeated knocking. Consequently,

Complainant entered the residence through a window. Complainant then

began to sort through certain items that she and Adams had agreed to split.

      When Adams discovered Complainant in the residence, a physical

altercation began. The squabble included the parties kicking, hitting, pushing,

biting, and pulling hair. Because Adams understood that Complainant would

be making a video recording while in the residence, Adams took Complainant’s

cell phone and threw it into a toilet. After retrieving her phone, Complainant

retreated to her car with the children, and Adams contacted the police.

      Adams was charged with strangulation, simple assault, and harassment.

The Commonwealth proposed a plea agreement wherein Adams would waive

a preliminary hearing in exchange for dismissal of the strangulation charge. It

was intended that after attending “batterer’s intervention” counseling, Adams

would plead only to the charge of harassment. The Commonwealth withdrew

the charge of strangulation, and eventually Adams completed the counseling.




                                     -2-
J-A10003-22


However, the plea agreement dissolved when the Commonwealth presented

the amount of restitution it expected Adams to pay.1

        The matter proceeded to a nonjury trial on July 22, 2021, and the court

convicted Adams of simple assault and harassment. On August 24, 2021, the

trial court sentenced Adams to serve a term of probation of 12 months and

scheduled a hearing to determine the amount of restitution. Adams filed a

timely post-sentence motion, which the trial court denied.

        Adams filed a notice of appeal on September 14, 2021. Subsequently,

the trial court held a hearing on the restitution matter and ordered Adams to

pay $328.14 to the National Recovery Agency, $104.94 to Complainant, and

$7,048.60 to WellSpan Health. Adams did not file a post-sentence motion

following the imposition of restitution. On appeal, Adams questions whether

the verdict was against the weight of the evidence, the Commonwealth

improperly changed the terms of a plea agreement, and the trial court’s award

of restitution was an abuse of discretion.




____________________________________________


1   On February 10, 2021, the trial court entered an order stating:

        The parties had negotiated an agreement in this case. In fact,
        [Adams] did complete a program in order to enter into that
        agreement. However, it has come to light that there is a significant
        restitution claim which would not allow for the agreement that was
        previously put in place.

Order, 2/10/21, at 2.

                                           -3-
J-A10003-22


        First, we address Adams’s claim that the verdict was against the weight

of the evidence. Basically, Adams argues that he and Complainant presented

somewhat differing versions of the incident, and his account should have been

credited by the trial court. Pertaining to the conviction of simple assault,2

Adams asserts that he also suffered physical bruising consistent with that of

Complainant, and the Commonwealth failed to present expert medical

testimony to support Complainant’s claim that she had suffered a concussion.

As for the harassment conviction,3 Adams contends his actions were an effort

to remove Complainant from the residence and not intended to harass, annoy,

or alarm her.



____________________________________________


2 A conviction for simple assault is sustained where the Commonwealth
establishes that the defendant attempted to cause or intentionally, knowingly
or recklessly causes bodily injury to another. 18 Pa.C.S.A. § 2701(a)(1).
“Bodily injury” is defined by statute as “[i]mpairment of physical condition or
substantial pain.” 18 Pa.C.S.A. § 2301. Substantial pain may be inferred from
the circumstances surrounding the physical force used. See Commonwealth
v. Smith, 848 A.2d 973, 976 (Pa. Super. 2004).

3   The crime of harassment is defined, in relevant part, as follows:

        § 2709. Harassment.

        (a) Offense defined. --A person commits the crime of harassment
        when, with intent to harass, annoy or alarm another, the person:

              (1) strikes, shoves, kicks or otherwise subjects the
              other person to physical contact, or attempts or
              threatens to do the same[.]

18 Pa.C.S.A. § 2709(a)(1).


                                           -4-
J-A10003-22


      The weight of the evidence is exclusively for the finder of fact who is

free to believe all, part or none of the evidence and to determine the credibility

of witnesses. Commonwealth v. Small, 741 A.2d 666, 672 (Pa. 1999)

(citation omitted). When considering a motion that a verdict was against the

weight of the evidence, a “trial court should award a new trial on this ground

only when the verdict is so contrary to the evidence as to shock one’s sense

of justice.” Commonwealth v. Chamberlain, 30 A.3d 381, 396 (Pa. 2011)

(citation omitted).

      This Court’s standard of review of a trial court’s decision regarding a

weight of the evidence claim is limited to determining whether the trial court

palpably abused its discretion in concluding that the verdict was or was not

against the weight of the evidence. See Commonwealth v. Champney, 832

A.2d 403, 408 (Pa. 2003). “Because the trial judge has had the opportunity

to hear and see the evidence presented, an appellate court will give the

gravest consideration to the findings and reasons advanced by the trial judge

when reviewing a trial court’s determination that the verdict is against the

weight of the evidence.” Commonwealth v. Talbert, 129 A.3d 536, 546 (Pa.

Super. 2015) (citation omitted). “One of the least assailable reasons for

granting or denying a new trial is the lower court’s conviction that the verdict

was or was not against the weight of the evidence and that a new trial should

be granted in the interest of justice.” Commonwealth v. Clay, 64 A.3d 1049,

1055 (Pa. 2013) (citations omitted).


                                       -5-
J-A10003-22


      The trial court, sitting as the finder of fact, chose to believe the evidence

presented by the Commonwealth and the logical inferences derived therefrom,

as was its right. In addressing Adams’s challenge to the weight of the evidence

the trial court stated, “[B]ecause [Adams] admitted to stealing and destroying

[Complainant’s] iPhone with the intent to dispose of the only physical evidence

capturing the physical altercation between [Adams] and [Complainant], the

trial court, sitting as the finder of fact and in the position to weight the

credibility of each witness and all of the evidence, likely found [Adams’s]

testimony to lack credibility.” See Trial Court Opinion, 11/15/21, at 10. The

trial court went on to conclude that the verdict “was not so contrary to the

evidence as to shock one’s sense of justice, and the trial court did not abuse

its discretion when finding [Adams] guilty of Simple Assault and Harassment.”

      It was within the province of the trial judge as factfinder to resolve all

issues of credibility, resolve any conflicts in evidence, make reasonable

inferences from the evidence, believe all, none, or some of the evidence, and

ultimately adjudge Adams guilty. The trial court weighed the evidence,

credited Complainant’s testimony, specifically found Adams’s testimony to

lack credibility, and concluded Adams committed the crimes of simple assault

and harassment. The trial court did not err in concluding the verdict was not

so contrary to the evidence so as to shock one’s sense of justice. While the

case presented the trial court with concerning behavior by both parties and

contradicting versions of the incident, the evidence offered by Complainant


                                      -6-
J-A10003-22


regarding the altercation established the elements of the crimes. Accordingly,

we conclude that the trial court did not abuse its discretion in determining

Adams’s weight of the evidence claim lacks merit.

      Adams next argues that he was entitled to specific performance of a

plea agreement. In essence, he claims that he detrimentally relied upon a plea

offer when he waived his right to a preliminary hearing. Adams posits that, by

waiving the preliminary hearing, he somehow was precluded from obtaining

Complainant’s medical records.

      Pennsylvania Rule of Criminal Procedure 590 governs pleas and plea

agreements and provides, in relevant part:

      (B) Plea agreements.

            (1) At any time prior to the verdict, when counsel for both
            sides have arrived at a plea agreement, they shall state on
            the record in open court, in the presence of the defendant,
            the terms of the agreement…

            (2) The judge shall conduct a separate inquiry of the
            defendant on the record to determine whether the
            defendant understands and voluntarily accepts the terms of
            the plea agreement on which the guilty plea or plea of nolo
            contendere is based.

Pa.R.Crim.P. 590(B).

      This Rule has been interpreted by our [S]upreme [C]ourt to mean
      that no plea agreement exists unless and until it is presented to
      the court. Our [S]upreme [C]ourt has also held that [w]here a
      plea agreement has been entered of record and has been accepted
      by the trial court, the [Commonwealth] is required to abide by the
      terms of the plea agreement. … However, prior to the entry of a
      guilty plea, the defendant has no right to specific performance of
      an ‘executory’ agreement.


                                    -7-
J-A10003-22


Commonwealth v. McElroy, 665 A.2d 813, 816 (Pa. Super. 1995) (citations

and internal quotation marks omitted; emphasis in original).

      Adams asserts the Commonwealth is bound to enforcement of a plea

offer when the Commonwealth induces action of a defendant in reliance on

the offer, and the defendant takes steps on those actions. See Appellant’s

Brief at 26. However, the trial court observed that the original plea agreement

had neither been entered of record nor accepted by the trial court and was

not enforceable. See Trial Court Opinion, 11/15/21, at 11. Likewise, our

review of the record reflects that neither entry nor acceptance of a plea offer

occurred here. Consequently, Adams is not entitled to specific performance.

      We acknowledge that this Court has previously carved out a separate,

but narrow, path for specific enforcement of a plea offer where fundamental

fairness commands it. See Commonwealth v. Mebane, 58 A.3d 1243 (Pa.

Super. 2012). In Mebane, the Commonwealth extended a plea offer to

Mebane, who accepted it. At that time, neither party was aware of the trial

court’s ruling on a pending suppression motion. At some point after Mebane

accepted the plea offer, but before the guilty plea hearing, the Commonwealth

learned that the trial court had denied Mebane’s suppression motion. The

Commonwealth did not convey this information to Mebane.

      On the day set for the guilty plea hearing, the Commonwealth, armed

with the knowledge that the trial court had not suppressed incriminating

evidence, withdrew its plea offer. Ultimately, this Court determined that the


                                     -8-
J-A10003-22


Commonwealth acted inappropriately in not disclosing that the trial court had

denied Mebane’s suppression motion and, therefore, found that enforcement

of the plea offer was in the interest of justice. See Mebane, 58 A.3d at 1249.

Specifically, we found that in light of the Commonwealth’s bad faith in

revoking the plea offer, Mebane was entitled to the benefit of the withdrawn

plea bargain. Those circumstances do not exist here.

       There    are   no    special   circumstances   here   that   would   warrant

enforcement of a plea agreement that had not yet been accepted by the trial

court. The trial court explained that “waiver of the preliminary hearing was

never a condition of the plea offer[.]” Trial Court Opinion, 11/15/21, at 12. As

the trial court further explained, “There is no indication that waiving the

preliminary hearing was a condition of the plea offer, but instead completing

counseling was the only condition of the offer.” Id. The trial court ultimately

found that the plea offer did not induce Adams to waive his right to a

preliminary hearing. See id. No extraordinary circumstances existed here that

would have permitted the trial court to exercise its discretion to direct the

Commonwealth to honor a plea agreement that had not yet been effectuated

by colloquy.4




____________________________________________


4 We note that Adams has conveniently omitted from his argument the fact
that the Commonwealth acted in good faith when it withdrew the charge of
strangulation after it presented its plea offer to Adams.

                                           -9-
J-A10003-22


      Accordingly, the standard rule applies. Because the agreement was

never presented to and accepted by the trial court, Adams is not entitled to

enforcement of the agreement. See Commonwealth v. Martin, 5 A.3d 177,

196 (Pa. 2010).

      To the extent Adams contends he detrimentally relied on the plea offer

when he waived his preliminary hearing, we conclude he has failed to establish

his waiver was to his detriment. “The purpose of a preliminary hearing is to

avoid the incarceration or trial of a defendant unless there is sufficient

evidence to establish a crime was committed and the probability the defendant

could be connected with the crime.” Commonwealth v. Tyler, 587 A.2d 326,

328 (Pa. Super. 1991). Since Adams does not allege his innocence of the

crimes, he cannot establish that he suffered any harm for waiving his

preliminary hearing.

      Adams last argues that the trial court abused its discretion in awarding

restitution. Adams avers that the amount of the medical bills was unsupported

by factual evidence linking the medical treatment received by Complainant to

the incident.

      Adams’s challenge implicates the discretionary aspects of sentencing.

See Commonwealth v. Weir, 239 A.3d 25, 38 (Pa. 2020) (explaining that a

challenge to the amount of restitution based on evidence presented by the

Commonwealth is a challenge to the discretionary aspects of sentencing). It

is well settled that there is no absolute right to appeal the discretionary


                                    - 10 -
J-A10003-22


aspects of a sentence. See Commonwealth v. Hartle, 894 A.2d 800, 805

(Pa. Super. 2006). Rather, where an appellant challenges the discretionary

aspects of a sentence, the appeal should be considered a petition for allowance

of appeal. See Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super.

2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

            We conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            720; (3) whether appellant’s brief has a fatal defect,
            Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).

Id. at 170 (citation and brackets omitted).

      Objections to the discretionary aspects of a sentence are generally

waived if they are not raised at the sentencing hearing or in a motion to modify

the sentence imposed. See Moury, 992 A.2d at 170 (citation omitted).

Further, we are mindful that a failure to include the Pa.R.A.P. 2119(f)

statement does not automatically waive an appellant’s discretionary aspects

of sentencing argument. See Commonwealth v. Roser, 914 A.2d 447, 457

(Pa. Super. 2006). However, we are precluded from reaching the merits of the



                                     - 11 -
J-A10003-22


claim when the Commonwealth lodges an objection to the omission of the

statement. Id. (citation omitted). See also Commonwealth v. Farmer, 758

A.2d 173, 182 (Pa. Super. 2000) (observing that we may not reach the merits

of discretionary aspects of sentencing claims where the Commonwealth has

objected to the omission of a Pa.R.A.P. 2119(f) statement and finding the

issue to be waived).

      Herein, the first requirement of the four-part test is met because Adams

timely brought this appeal. However, Adams failed to meet the second prong

because he did not file a post-sentence motion preserving his issue in the trial

court. Moreover, the third requirement is not met. Specifically, Adams failed

to include in his appellate brief the necessary separate concise statement of

the reasons relied upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f).

The Commonwealth is aware of the omission and has objected to it by stating

that Adams’s failure to include a Rule 2119(f) statement in his appellate brief

requires this Court to refrain from addressing the claim. See Commonwealth’s

Brief at 22-23. Therefore, Adams’s issue is waived, and we are precluded from

addressing its merits on appeal.

      Judgment of sentence affirmed.




                                     - 12 -
J-A10003-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/10/2022




                          - 13 -